            Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 1 of 8



MORRISON TENENBAUM PLLC
Lawrence Morrison, Esq.
87 Walker Street, Floor 2
New York, New York 10013
Telephone: (212) 620-0938
Facsimile: (646) 998-1972

Counsel to Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DINO ANTOLINI,
                                              Plaintiff,
                          -against-                                Case No. 19- CV-08012 (JMF)

HENRY MOSES JR., ROBERT MOSES, 222-224                             ANSWER
THOMPSON LLC, and BEATRIZ DE ARMAS,
                                              Defendants.

       Henry Moses Jr., Robert Moses, 222-224 Thompson LLC and Beatriz de Armas (the

“Defendants”) respectfully answer the Complaint (the “Complaint”) as follows:

       1.       Defendants neither admit nor deny the allegations set forth in Paragraphs 1 and of

the Complaint and refer the court to the allegations and claims set forth in the Complaint for the

accurate recitation and interpretation thereof.

       2.       Defendants deny the allegations set forth in Paragraph 3 of the Complaint, except

admit that this Court has jurisdiction.

       3.       Defendants deny the allegations set forth in Paragraph 4 of the Complaint, except

admit that venue is proper.

       4.       Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraphs 5 and 6 of the Complaint.

       5.       Defendants admit the allegations in Paragraphs 7 of the Complaint.

       6.       Defendants admit the allegations in Paragraphs 8 of the Complaint.
            Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 2 of 8



       7.       Defendants deny the allegations set forth in Paragraph 9 of the Complaint.

       8.       Defendants deny the allegations set forth in Paragraph 10 of the Complaint.

       9.       Defendants deny the allegations set forth in Paragraph 11 of the Complaint and

refer the Court to the ADA for its provisions.

       10.      Defendants deny the allegations set forth in Paragraph 12 of the Complaint and

refer the Court to the ADA for its provisions.

       11.      Defendants deny the allegations set forth in Paragraph 13 of the Complaint.

       12.      Defendants deny the allegations in Paragraphs 14-16 of the Complaint.

       13.      Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraph 17 of the Complaint.

       14.      Defendants deny the allegations set forth in Paragraphs 18-20 of the Complaint.

       15.      Defendants deny the allegations set forth in Paragraph 21 of the Complaint and

refer the Court to the applicable code sections cited therein for their provisions.

       16.      Defendants deny the allegations set forth in Paragraph 22 (I)-22(VIII) of the

Complaint and refer the Court to the applicable code sections cited therein for their provisions.

       17.      Defendants deny the allegations set forth in Paragraph 23 of the Complaint.

       18.      Defendants deny the allegations set forth in Paragraph 24 of the Complaint.

       19.      Defendants deny the allegations set forth in Paragraph 25 and 26 of the Complaint.

       20.      Defendants deny the allegations in Paragraphs 27 of the Complaint.

       21.      Defendants deny the allegations set forth in Paragraph 28-30 of the Complaint.

                                  FIRST CAUSE OF ACTION
                         Violations of the Americans With Disabilities Act

       22.      Defendants repeat and reiterate each and every response in Paragraphs 1-20 as

though more fully set forth at length herein.




                                                  2
          Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 3 of 8



       23.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraphs 32 of the Complaint.

       24.     Defendants deny the allegations set forth in Paragraphs 33 and 34 of the

Complaint, and refer the Court to the ADA for its provisions.

       25.     Defendants deny the allegations set forth in Paragraphs 35 and 36 of the

Complaint.

       26.     Defendants deny the allegations set forth in Paragraphs 37-48 of the Complaint,

and refer the Court to the cited code sections therein for their provisions.

                                 SECOND CAUSE OF ACTION
                          Violation of the New York State Executive Law

       27.     Defendants repeat and reiterate each and every response in Paragraphs 1-27 as

though more fully set forth at length herein.

       28.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraphs 50 of the Complaint.

       29.     Defendants deny the allegations set forth in Paragraph 51 of the Complaint.

       30.     Defendants deny the allegations set forth in Paragraphs 52-54 of the Complaint,

and refer the Court to the NYSEL for its provisions.

       31.     Defendants deny the allegations set forth in Paragraph 55-58 of the Complaint.

                                 THIRD CAUSE OF ACTION
                  Violation of the Administrative Code of the City of New York

       32.     Defendants repeat and reiterate each and every response in Paragraphs 1-58 as

though more fully set forth at length herein.

       33.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraphs 60 of the Complaint.




                                                  3
          Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 4 of 8



       34.     Defendants deny the allegations set forth in Paragraph 61 of the Complaint and

refer the Court to the Restoration Action referred to therein.

       35.     Defendants deny the allegations set forth in Paragraphs 62-65 of the Complaint and

refer the Court to the ADA for its provisions.

       36.     Defendants deny knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraphs 66 of the Complaint.

       37.     Defendants deny the allegations set forth in Paragraph 67 of the Complaint and

refer the Court to the New York Administrative Code for its provisions.

       38.     Defendants deny the allegations set forth in Paragraph 68-74 of the Complaint .

                                FOURTH CAUSE OF ACTION
                        Violation of the New York State Civil Rights Law

       39.     Defendants repeat and reiterate each and every response in Paragraphs 1-74 as

though more fully set forth at length herein.

       40.     Defendants deny the allegations set forth in Paragraph 76-78 of the Complaint.

                                  FIFTH CAUSE OF ACTION
                                    Common Law Negligence

       41.     Defendants repeat and reiterate each and every response in Paragraphs 80-88 as

though more fully set forth at length herein.

       42.     Defendants deny the allegations set forth in Paragraphs 80-85 of the Complaint.

                       AS FOR THE INJUNCTIVE RELIEF SOUGHT

       43.     Defendants deny the allegations set forth in Paragraphs 86-88 of the Complaint.

                     AS FOR THE DECLARATORY RELIEF SOUGHT

       44.     Defendants deny the allegations set forth in Paragraph 89 of the Complaint.




                                                 4
          Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 5 of 8



         AS FOR THE CLAIM OF ATTORNEY’S FEES, EXPENSES AND COSTS

        45.     Defendants deny the allegations set forth in Paragraph 90 of the Complaint.

                                    AFFIRMATIVE DEFENSES

        46.     Without admitting or acknowledging that Defendants bear any burden of proof,

Defendants assert the following affirmative defenses. Defendants intend and specifically reserve

the right to rely upon any additional defenses that become available or apparent while this action

is pending and reserve the right to amend this answer in order to and to otherwise assets any such

further defenses.

                                FIRST AFFIRMATIVE DEFENSE

        47.     Plaintiff has failed to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        48.     Plaintiff’s claims are barred, in whole or in part, by the failure to satisfy the

statutory and/or administrative prerequisites to the bringing of this action.

                                THIRD AFFIRMATIVE DEFENSE

        49.     Federal law does not require Defendants to alter or modify the property.

                              FOURTH AFFIRMATIVE DEFENSE

        50.     New York State law does not require Defendants to alter or modify the property.

                                FIFTH AFFIRMATIVE DEFENSE

        51.     New York City law does not require Defendants to alter or modify the property.

                                SIXTH AFFIRMATIVE DEFENSE

        52.     Defendants have not engaged in any intentional discrimination to prevent or inhibit

access to the property or to any of the facilities therein.




                                                   5
           Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 6 of 8



                              SEVENTH AFFIRMATIVE DEFENSE

        53.     Defendants have not denied plaintiff physical access to the property or to any of the

facilities therein.

                               EIGHTH AFFIRMATIVE DEFENSE

        54.     To the extent that Defendants have not made alterations to their space that plaintiff

alleges should have been made, such changes were not and are not required under federal, New

York State or New York City law, and any requirement to make those changes would impose an

undue burden upon Defendants and would not be readily achievable or feasible.

                                NINTH AFFIRMATIVE DEFENSE

        55.     Modifications of Defendants’ policies, practices and procedures, or the provision of

auxiliary aids or services, would fundamentally alter the nature of the goods, services, facilities,

privileges, advantages, or accommodations and there is no duty to modify.

                               TENTH AFFIRMATIVE DEFENSE

        56.     Plaintiff has failed to take reasonable steps to protect himself from the damages

alleged in the Complaint and has failed to mitigate any such alleged damages.

                             ELEVENTH AFFIRMATIVE DEFENSE

        57.     Plaintiff lacks standing to pursue the claims asserted, and, to the extent plaintiff has

standing to bring the Complaint, plaintiff lacks standing to challenge any alleged carriers to access

not specifically encountered by him.

                             TWELFTH AFFIRMATIVE DEFENSE

        58.     Plaintiff’s claims are barred to the extent the relief plaintiff requests is not

mandated by federal, state or city law.




                                                   6
              Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 7 of 8



                             THIRTEENTH AFFIRMATIVE DEFENSE

         59.      Plaintiff has adequate legal remedies and therefore plaintiff is not entitled to

injunctive relief or equitable relief.

                             FOURTEENTH AFFIRMATIVE DEFENSE

         60.      Plaintiff is not entitled to injunctive or equitable relief because plaintiff has not

suffered, and will not suffer, any irreparable harm or injury.

                              FIFTEENTH AFFIRMATIVE DEFENSE

         61.      Defendants exercised reasonable care to ensure compliance with all federal, state

and city laws, regulations and/or ordinances, and plaintiff unreasonably failed and/or refused to

take advantage of the accommodations provided, or otherwise to avoid harm.

                              SIXTEENTH AFFIRMATIVE DEFENSE

         62.      To the extent they are prevailing party as to any claim alleged in the Complaint,

Defendants reserve the right to seek all permissible relief authorized under federal, state and/or

city laws, regulations and/or ordinances, and/or court rules applicable to actions brought in this

Court.

                            SEVENTEENTH AFFIRMATIVE DEFENSE

         63.      Defendants acted in good faith and their conduct conformed to all applicable

statutes, regulations and industry standards existing at the time of such conduct.

               WHEREFORE, Defendants pray for judgment against Plaintiff as follows:

          1.      Dismissing the Complaint;

         2.       For attorneys’ fees and costs of suit incurred herein; and

         3.       For such other and further relief as the Court deems just and proper.




                                                     7
        Case 1:19-cv-08012-JMF Document 16 Filed 10/04/19 Page 8 of 8



Dated: New York, New York
       October 4, 2019

                                   MORRISON TENENBAUM PLLC



                                   By:
                                         Lawrence Morrison
                                         87 Walker Street, Floor 2
                                         New York, New York 10013
                                         Tel.: (212) 620-0938

                                   Counsel to Defendants


TO:   FINKELSTEIN LAW GROUP, PLLC VIA ECF
      Attn: Stuart Finkelstein, Esq.
      338 Jericho Turnpike
      Syosset, New York 11791
      Tel. (718) 261-4900

      Counsel to Plaintiff




                                      8
